


FIRST AMENDMENT TO LEASE


THIS First Amendment to Lease (“Amendment”) is made and entered into as of April
24, 2012 by and between WATER GARDEN REALTY HOLDING LLC, a Delaware limited
liability company (“Landlord”), and CORNERSTONE ONDEMAND, INC., a Delaware
corporation.
1.
Recitals.

1.1Lease. Landlord and Tenant are parties to that certain Office Lease dated as
of November 29, 2011 (the “Lease”), pertaining to certain Premises in the
building located at 1601 Cloverfield Boulevard, Santa Monica, California, as
more particularly described in the Lease. All terms defined in the Lease shall
have the same meanings when used in this Amendment, unless a different meaning
is clearly expressed herein.
1.2Amendment Re Expansion Option and Right of First Offer. Landlord and Sapient
Corporation (“Sapient”) are planning to enter into an amendment of Sapient's
lease which extends the term of Sapient's lease of the Expansion Space (as
defined in Section 1.5.1 of the Lease) by six (6) months, so as to expire on May
31, 2013 instead of November 30, 2012. Landlord and Tenant desire to amend
Section 1.5 of the Lease (Option to Expand) and Section 1.6 of the Lease (Right
of First Offer) in connection therewith, as set forth hereinbelow.
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
2.
Option to Expand. Section 1.5 of the Lease is hereby amended as follows:

(a)The reference in Section 1.5.1 to “November 30, 2012” is hereby amended to
refer to “May 31, 2013.”
(b)The definition of “Election Date” in Section 1.5.2 is hereby amended to mean
“November 30, 2012.”
(c)The definition of “Anticipated Expansion Delivery Date” in Section 1.52 is
hereby amended to mean “June 1, 2013.”
(d)The reference in Section 1.5.3(b) to “forty point six percent (40.6%)” is
hereby amended to refer to “thirty seven point seventy-nine percent (37.79%).”
The reference in Section 1.5.3(b) to “fifty-nine point four percent (59.4%)” is
hereby amended to refer to “sixty-two point twenty-one percent (62.21%).”
(e)The first (1st) sentence of Section 1.5.3(c) is hereby amended and restated
in its entirety to provide as follows:
“Landlord shall provide a Tenant Improvement Allowance with respect to the
Expansion Space in the amount of Three Hundred Fifty-Two Thousand Nine Hundred
Twenty-Six and 56/100 Dollars ($352,926.56) (equivalent to $22.67 per rentable
square foot of the Expansion Space, which amount was calculated by multiplying
(i) $30.00, by (ii) a fraction, the numerator of which is the number of months
remaining in the initial Lease Term after the anticipated Expansion Commencement
Date of September 1, 2013 (65) and the denominator of which is the total number
of months in the initial Lease Term (86)).”
3.
Right of First Offer. The references at the end of the first paragraph of
Section 1.6.1 to June 1, 2012, June 30, 2012, July 1, 2012 and December 1, 2014
are hereby amended to refer to December 1, 2012, December 31, 2012, January 1,
2013 and June 1, 2015, respectively.

4.
Miscellaneous.

4.1Lease Ratified. Except as specifically amended or modified herein, each and
every term, covenant, and condition of the Lease as amended is hereby ratified
and shall remain in full force and effect.
4.2Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their legal representatives, successors and
permitted assigns.
4.3Governing Law. This instrument shall be interpreted and construed in
accordance with the law of the State of California.




--------------------------------------------------------------------------------




4.4Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
LANDLORD:




WATER GARDEN REALTY HOLDING LLC,
a Delaware limited liability company


By: Commingled Pension Trust Fund (Strategic Property) of JPMorgan Chase Bank,
N.A.,
a Member


By: JPMorgan Chase Bank, N.A.,
as Trustee


By:    /s/ Karen M. Wilbrecht                 
Karen M. Wilbrecht
Executive Director


Date Signed: May 3, 2012


 
TENANT:


CORNERSTONE ONDEMAND, INC.,
a Delaware corporation


By: /s/ Perry A. Wallack                     
Its: CFO                    
Date Signed: April 30, 2012


By:                        
Its:                        
Date Signed: _________________________




